NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Destination 2055 Fund Nationwide Retirement Income Fund Supplement dated December 13, 2011 to the Prospectus dated March 1, 2011 (as revised September 28, 2011) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. 1.At a meeting of the Board of Trustees (the “Board”) of Nationwide Mutual Funds (the “Trust”) held on December 13, 2011, the Board approved an amendment to the investment advisory agreement between the Trust, on behalf of each of the Nationwide Target Destination Funds (each of which is featured in the above-referenced Prospectus) and Nationwide Fund Advisors (“NFA”), the investment adviser to the Trust, pursuant to which the unified management fee payable by each Nationwide Target Destination Fund to NFA shall be reduced, effective January 1, 2012, to 0.13% of such Fund’s average daily net assets. 2.Effective January 1, 2012, the Fees and Expenses Table for the Nationwide Destination 2010 Fund, found on page 2 of the Prospectus, is deleted and restated as follows: Class A Shares Class C Shares Class R1 Shares Class R2 Shares Institutional Service Class Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.65% 0.50% None None Other Expenses 0.26% 0.01% 0.26% 0.26% 0.26% 0.01% Acquired Fund Fees and Expenses 0.28% 0.28% 0.28% 0.28% 0.28% 0.28% Total Annual Fund Operating Expenses 0.92% 1.42% 1.32% 1.17% 0.67% 0.42% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective January 1, 2012. 3.Effective January 1, 2012, the Example Tables for the Nationwide Destination 2010 Fund, found on page 3 of the Prospectus, are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R1 shares Class R2 shares Institutional Service Class shares 68 Institutional Class shares 43 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 4.Effective January 1, 2012, the Fees and Expenses Table for the Nationwide Destination 2015 Fund, found on page 6 of the Prospectus, is deleted and restated as follows: Class A Shares Class C Shares Class R1 Shares Class R2 Shares Institutional Service Class Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.65% 0.50% None None Other Expenses 0.26% 0.01% 0.26% 0.26% 0.26% 0.01% Acquired Fund Fees and Expenses 0.28% 0.28% 0.28% 0.28% 0.28% 0.28% Total Annual Fund Operating Expenses 0.92% 1.42% 1.32% 1.17% 0.67% 0.42% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective January 1, 2012. 5.Effective January 1, 2012, the Example Tables for the Nationwide Destination 2015 Fund, found on page 7 of the Prospectus, are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R1 shares Class R2 shares Institutional Service Class shares 68 Institutional Class shares 43 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 6.Effective January 1, 2012, the Fees and Expenses Table for the Nationwide Destination 2020 Fund, found on page 11 of the Prospectus, is deleted and restated as follows: Class A Shares Class C Shares Class R1 Shares Class R2 Shares Institutional Service Class Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.65% 0.50% None None Other Expenses 0.26% 0.01% 0.26% 0.26% 0.26% 0.01% Acquired Fund Fees and Expenses 0.28% 0.28% 0.28% 0.28% 0.28% 0.28% Total Annual Fund Operating Expenses 0.92% 1.42% 1.32% 1.17% 0.67% 0.42% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective January 1, 2012. 7.Effective January 1, 2012, the Example Tables for the Nationwide Destination 2020 Fund, found on page 11 of the Prospectus, are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R1 shares Class R2 shares Institutional Service Class shares 68 Institutional Class shares 43 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 8.Effective January 1, 2012, the Fees and Expenses Table for the Nationwide Destination 2025 Fund, found on page 14 of the Prospectus, is deleted and restated as follows: Class A Shares Class C Shares Class R1 Shares Class R2 Shares Institutional Service Class Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.65% 0.50% None None Other Expenses 0.26% 0.01% 0.26% 0.26% 0.26% 0.01% Acquired Fund Fees and Expenses 0.28% 0.28% 0.28% 0.28% 0.28% 0.28% Total Annual Fund Operating Expenses 0.92% 1.42% 1.32% 1.17% 0.67% 0.42% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective January 1, 2012. 9.Effective January 1, 2012, the Example Tables for the Nationwide Destination 2025 Fund, found on page 15 of the Prospectus, are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R1 shares Class R2 shares Institutional Service Class shares 68 Institutional Class shares 43 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 10.Effective January 1, 2012, the Fees and Expenses Table for the Nationwide Destination 2030 Fund, found on page 18 of the Prospectus, is deleted and restated as follows: Class A Shares Class C Shares Class R1 Shares Class R2 Shares Institutional Service Class Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.65% 0.50% None None Other Expenses 0.26% 0.01% 0.26% 0.26% 0.26% 0.01% Acquired Fund Fees and Expenses 0.28% 0.28% 0.28% 0.28% 0.28% 0.28% Total Annual Fund Operating Expenses 0.92% 1.42% 1.32% 1.17% 0.67% 0.42% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective January 1, 2012. 11.Effective January 1, 2012, the Example Tables for the Nationwide Destination 2030 Fund, found on page 19 of the Prospectus, are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R1 shares Class R2 shares Institutional Service Class shares 68 Institutional Class shares 43 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 12.Effective January 1, 2012, the Fees and Expenses Table for the Nationwide Destination 2035 Fund, found on page 22 of the Prospectus, is deleted and restated as follows: Class A Shares Class C Shares Class R1 Shares Class R2 Shares Institutional Service Class Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.65% 0.50% None None Other Expenses 0.26% 0.01% 0.25% 0.26% 0.26% 0.01% Acquired Fund Fees and Expenses 0.28% 0.28% 0.28% 0.28% 0.28% 0.28% Total Annual Fund Operating Expenses 0.92% 1.42% 1.31% 1.17% 0.67% 0.42% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective January 1, 2012. 13.Effective January 1, 2012, the Example Tables for the Nationwide Destination 2035 Fund, found on page 23 of the Prospectus, are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R1 shares Class R2 shares Institutional Service Class shares 68 Institutional Class shares 43 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 14.Effective January 1, 2012, the Fees and Expenses Table for the Nationwide Destination 2040 Fund, found on page 26 of the Prospectus, is deleted and restated as follows: Class A Shares Class C Shares Class R1 Shares Class R2 Shares Institutional Service Class Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.65% 0.50% None None Other Expenses 0.26% 0.01% 0.26% 0.26% 0.26% 0.01% Acquired Fund Fees and Expenses 0.29% 0.29% 0.29% 0.29% 0.29% 0.29% Total Annual Fund Operating Expenses 0.93% 1.43% 1.33% 1.18% 0.68% 0.43% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective January 1, 2012. 15.Effective January 1, 2012, the Example Tables for the Nationwide Destination 2040 Fund, found on page 27 of the Prospectus, are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R1 shares Class R2 shares Institutional Service Class shares 69 Institutional Class shares 44 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 16.Effective January 1, 2012, the Fees and Expenses Table for the Nationwide Destination 2045 Fund, found on page 30 of the Prospectus, is deleted and restated as follows: Class A Shares Class C Shares Class R1 Shares Class R2 Shares Institutional Service Class Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.65% 0.50% None None Other Expenses 0.26% 0.01% 0.26% 0.26% 0.25% 0.01% Acquired Fund Fees and Expenses 0.29% 0.29% 0.29% 0.29% 0.29% 0.29% Total Annual Fund Operating Expenses 0.93% 1.43% 1.33% 1.18% 0.67% 0.43% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective January 1, 2012. 17.Effective January 1, 2012, the Example Tables for the Nationwide Destination 2045 Fund, found on page 31 of the Prospectus, are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R1 shares Class R2 shares Institutional Service Class shares 68 Institutional Class shares 44 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 18.Effective January 1, 2012, the Fees and Expenses Table for the Nationwide Destination 2050 Fund, found on page 34 of the Prospectus, is deleted and restated as follows: Class A Shares Class C Shares Class R1 Shares Class R2 Shares Institutional Service Class Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.65% 0.50% None None Other Expenses 0.26% 0.01% 0.25% 0.26% 0.26% 0.01% Acquired Fund Fees and Expenses 0.29% 0.29% 0.29% 0.29% 0.29% 0.29% Total Annual Fund Operating Expenses 0.93% 1.43% 1.32% 1.18% 0.68% 0.43% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective January 1, 2012. 19.Effective January 1, 2012, the Example Tables for the Nationwide Destination 2050 Fund, found on page 35 of the Prospectus, are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R1 shares Class R2 shares Institutional Service Class shares 69 Institutional Class shares 44 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 20.Effective January 1, 2012, the Fees and Expenses Table for the Nationwide Destination 2055 Fund, found on page 38 of the Prospectus, is deleted and restated as follows: Class A Shares Class C Shares Class R1 Shares Class R2 Shares Institutional Service Class Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.65% 0.50% None None Other Expenses 0.26% 0.01% 0.25% 0.26% 0.26% 0.01% Acquired Fund Fees and Expenses 0.29% 0.29% 0.29% 0.29% 0.29% 0.29% Total Annual Fund Operating Expenses 0.93% 1.43% 1.32% 1.18% 0.68% 0.43% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective January 1, 2012. 21.Effective January 1, 2012, the Example Tables for the Nationwide Destination 2055 Fund, found on page 39 of the Prospectus, are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R1 shares Class R2 shares Institutional Service Class shares 69 Institutional Class shares 44 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 22.Effective January 1, 2012, the Fees and Expenses Table for the Nationwide Retirement Income Fund, found on page 41 of the Prospectus, is deleted and restated as follows: Class A Shares Class C Shares Class R1 Shares Class R2 Shares Institutional Service Class Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.65% 0.50% None None Other Expenses 0.26% 0.01% 0.25% 0.26% 0.26% 0.01% Acquired Fund Fees and Expenses 0.28% 0.28% 0.28% 0.28% 0.28% 0.28% Total Annual Fund Operating Expenses 0.92% 1.42% 1.31% 1.17% 0.67% 0.42% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective January 1, 2012. 23.Effective January 1, 2012, the Example Tables for the Nationwide Retirement Income Fund, found on page 42 of the Prospectus, are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R1 shares Class R2 shares Institutional Service Class shares 68 Institutional Class shares 43 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
